                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

LIAM HASTINGS, Individually and
as Parent and Next Friend of NICOLAS
HASTINGS and SYDNEY HASTINGS, both
Minors; and TRENTON HASTINGS,
Individually                                                                        PLAINTIFFS


v.                                    Case No. 4:19-cv-4067


FCA US LLC f/k/a/ CHRYSLER
GROUP, LLC f/k/a CHRYSLER LLC
f/k/a/ DAIMLER CHRYSLER f/k/a
CHRYSLER CORPORATION; LONNIE
MCCURRY’S FOUR-WHEEL-DRIVE-
CENTER, INC. d/b/a SKYJACKER
SUSPENSION, INC.; and QUADRATEC, INC.                                             DEFENDANTS

                                             ORDER

        Before the Court is Defendant FCA US LLC’s Motion for Entry of Consent Protective

Order. (ECF No. 34). The parties to this case, through their respective counsel, agree to protect

the confidentiality of certain information that may be discovered. Upon consideration, the Court

finds that the instant motion (ECF No. 34) should be and hereby is GRANTED. The Consent

Protective Order is as follows:

       A dispute has arisen about the alleged confidentiality of certain documents that will or may

be produced by the parties in discovery. The purpose of this Agreement and Order is to control

the disputes by providing an agreed method of dealing with material alleged by a party to be

confidential. This Agreement and Order only applies to discovery, not trial or public hearings.

The terms of confidentiality are as follows and apply to all parties:

       1.      If a party believes documents produced in discovery legitimately qualify as

confidential documents pursuant to the meaning of that term in Rule 26, the documents will be
stamped or otherwise marked “Subject to Protective Order,” or will contain a similar designation

to identify the documents to which this Protective Order applies. The parties understand that the

marking of “confidential” on an item is a representation to the Court by counsel and the parties

that a good faith investigation has been conducted and the information so marked has not

previously been shared with the public. Confidential information is information containing trade

secrets or other confidential research, development, commercial or proprietary information or

material that has been maintained and is now being maintained by the producer as confidential and

which the producer contends contain trade secret, proprietary, or other confidential information,

the dissemination of which could damage the producers’ competitive position and/or cause the

disclosure of confidential business information, but may not include information or materials

previously disclosed to the public, in trials or otherwise, without protection. The purpose of this

Order is to facilitate discovery, not give a party the blanket right to stamp non-confidential

information as confidential just because it is easier to do it that way. The only exception to the

stamping requirement is that there is no need to stamp medical records as confidential. Those

records by definition are to be treated as confidential and thus subject to the terms of this Order.

Testimony based on alleged confidential information may also be designated as confidential by

following the procedures outlined in this Order.

       2.      Counsel for the parties to this case and those assisting counsel, including experts

and consultants, may use such documents in the ordinary course of the prosecution or defense of

this litigation. In connection with such use, the documents and other materials may be shown to

the parties, counsel for the parties and their staffs, experts retained by and assisting counsel in

connection with this case, court reporters in connection with the taking of depositions, and to the

Court and its staff. Materials produced by FCA US in this litigation concerning the 1999 Jeep



                                                   2
Wrangler (TJ) may also be shared with other attorneys representing consumers involved in

litigation with FCA US alleging that a 1997-2006 Jeep Wrangler (TJ) was involved in a rollover

crash, resulting in the injury to the driver. The described material can only be shared if the other

attorney (a) has pending litigation where the materials may be relevant and discoverable and (b) if

the other attorneys read this Order, agree to abide by the terms of this Order, sign a verification

that they agree to the terms of this Order, and agree to make themselves subject to the jurisdiction

of this Court to enforce the terms of this Order. Before sharing confidential information produced

by FCA US with another attorney for purposes of another lawsuit, counsel for the Plaintiffs must

first disclose the desire to counsel for FCA US. If an agreement is reached, no issue exists. If a

disagreement exists, sharing may not occur without permission of the Court.

       3.      The documents, or information contained therein, may not be further disseminated

to any person or entity not approved in this Order without permission of the Court.

       4.      Any person or firm to whom such documents are to be disclosed shall first be

advised by counsel making the disclosure that, pursuant to this Protective Order, such person or

firm may not divulge any such information to any non-qualified person.

       5.      The production of such documents by a party shall not constitute a waiver of any

privilege or other claim or right of withholding or confidentiality that it may have.

       6.      If Plaintiffs have a reasonable belief that documents produced by FCA US under

this Protective Order are safety-related and need be submitted to NHTSA, Plaintiffs will provide

those documents to FCA US and copy counsel for all other party Defendants. FCA US agrees that

it will, within 30 days thereafter, submit those documents to NHTSA with a request seeking

Confidential Business Information (“CBI”) treatment of the documents from NHTSA, pursuant to

49 C.F.R. Part 512 and Exemption 4 of the Freedom of Information Act, 5 U.S.C. §552(b)(4).



                                                 3
       7.      If a party disagrees with the designation of a record or document as “confidential,”

the party may request that specific documents be removed from the protection of this Protective

Order. Such a request shall be made in writing (email is appropriate as well) to opposing counsel,

and must contain a reasonable description of precisely what materials are at issue. If the parties

are unable to resolve the issue through good faith negotiation, within twenty business (20) days of

the party's receipt of any such request, the party desiring protection must take action by filing

appropriate motion to seek a judicial determination of the protected status of any document(s) at

issue. If such a motion is filed, the document(s) at issue shall remain subject to this Protective

Order until such time as the Court orders otherwise. If no timely motion is filed, the dispute is

automatically resolved and protection is waived.

       8.      Upon the termination of this litigation, any confidential documents produced

by a party and still subject to this Protective Order, including any copies, shall either be discarded

or returned to counsel who produced them. Counsel may provide counsel for FCA US or the

party producing the Confidential documents with a letter certifying that the documents, and any

copies, have been destroyed. In the event that a third party retains copies in violation of the

Protective Order, and opposing counsel is aware of this, opposing counsel will provide counsel for

the parties with the name and address of all such third parties.

       9.      All documents and materials designated protected under this Order shall be

deemed by the parties to be (1) authentic, and (2) business records kept in the ordinary course of

business of the producing party or of the Plaintiffs’ medical providers if produced by Plaintiffs’

medical providers, but the producing party may in good faith exclude specific documents

and materials from the effect of this provision by providing written notification to all parties

identifying the documents and materials to be excluded not later than 30 days after production


                                                  4
of the specific document or material by the producing party or within 30 days after Plaintiffs

develop a good faith basis for objecting to the authenticity or designation as a business record

kept in the ordinary course of business or a medical record related to Plaintiffs.

       10.     After termination of this litigation, the provisions of this Protective Order shall

continue to be binding, and this Court shall retain jurisdiction over the parties, their attorneys and

experts for the enforcement of the provisions of this Protective Order.

       IT IS SO ORDERED, this 13th day of March, 2020.

                                                              /s/ Susan O. Hickey
                                                              Susan O. Hickey
                                                              Chief United States District Judge




                                                  5
